

Exhibit 10.3



[GAP INC. LETTERHEAD]






October 29, 2012




Stefan Larsson    




Dear Stefan:


This letter is to summarize changes to your compensation arrangements under Gap
Inc.’s Annual Bonus and Long-Term Growth Program. Except as described below, the
employment terms of your letter agreement dated April 26, 2012, including any
such amendments thereto, will remain in effect.


Annual Bonus. Effective at the beginning of fiscal 2013, your annual target
bonus will be 100% of your base salary and will be based on Gap Inc. and/or
Division financial objectives. Depending on results, your actual bonus, if any,
may be higher or lower and can reach a maximum of 200%. Your annual bonus for
fiscal 2013 is scheduled for payment in March 2014. You must be employed by Gap
Inc. on the payment date to receive an award. Gap Inc. has the right to modify
the program at any time. Management discretion can be used to modify the final
award amount. Bonus payments are subject to supplemental income tax withholding.


Long-Term Growth Program. Beginning with the fiscal 2013-2015 performance cycle,
your target opportunity to earn performance shares will be 150% of your base
salary.




Yours sincerely,




/s/ Eva Sage-Gavin    
Eva Sage-Gavin
Executive Vice President
Global HR & Corporate Affairs




Confirmed this 6th day of November, 2012




/s/ Stefan Larsson        
Stefan Larsson                        



